Citation Nr: 1036696	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-31 525	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD) prior to February 1, 
2006.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD 
since February 1, 2006.

3.  Entitlement to an effective date prior to October 4, 2007, 
for the grant of service connection for the lumbar spine 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
January 1985 to November 1986.  This case originally came before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in North Little Rock, Arkansas.  

Pursuant to a March 2005 Board decision, service connection for 
PTSD was implemented in a March 2005 rating decision with an 
initial evaluation of 10 percent effective September 23, 1997.  
Effective March 2002, the rating was increase to 30 percent.  In 
January 2006, the initial rating was increased to 50 percent.  In 
August 2006, a 70 percent evaluation was assigned effective 
February 1, 2006.

Despite several increases in the rating, a rating decision issued 
subsequent to a notice of disagreement which grants less than the 
maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, as 
the Veteran has not withdrawn the appeal, the rating issues are 
as set forth on the title page of this decision.  

Parenthetically, temporary total ratings were assigned from March 
2, 1998, to May 31, 1998, and from April 17, 2006, to June 30, 
2006, under the provisions of 38 U.S.C.A. § 4.30.  Neither one of 
these two periods will be addressed because a rating higher than 
100 percent is not available.

The Veteran is appealing the initial rating that was assigned for 
PTSD.  As a result, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999) is for application.  Consequently, the evidence 
to be considered includes that for the entire time period in 
question, from the original grant of service connection 
(September 1997) to the present.

The Veteran testified before the undersigned Veterans Law Judge 
in November 2008.  A transcript of the hearing is of record.  In 
March 2009, the Board remanded the case for additional 
development.  It is now ready for appellate review.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) was referred in the March 2009 Board 
remand, but that issue has not been adjudicated since 
then.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(holding that a TDIU claim is part of an initial rating 
claim when such claim is raised by the record).  
Therefore, the Board does not have jurisdiction over that 
issue, and it is referred to the AMC/Agency of Original 
Jurisdiction (AOJ) for appropriate action.

The issue of entitlement to an earlier effective date for the 
grant of service connection for a lumbar spine disability is 
addressed in the REMAND portion of the decision below and that 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 1, 2006, PTSD was manifested by subjective 
complaints of nightmares and difficulty sleeping; objective 
findings included auditory hallucinations, on-going depression, 
and chronic anxiety.  

2.  Since February 1, 2006, PTSD has been manifested by 
subjective complaints of ongoing hallucinations; objective 
findings include coherent thought processes, no grossly 
inappropriate behavior, no persistent danger of hurting self or 
others, an ability to maintain activities of daily living, and 
orientation to person, place, and time. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but no 
more, for PTSD were met prior to February 1, 2006.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130 Diagnostic Code (DC) 9411 (2009).

2.  The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met since February 1, 2006.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, DC 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2009). 

The Board has reviewed all of the evidence in the claims 
folder.   Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to this claim.  

Further, while a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

Under the relevant laws and regulations regarding psychiatric 
disabilities, a 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A total occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, will be rated as 100 
percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the Global 
Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness. 

The DSM-IV describes a GAF score of 51 to 60 as reflecting a 
moderate level of impairment, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning, e.g., 
having few friends or having conflicts with peers or co-workers.  
A GAF of 41-50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The Veteran contends that his PTSD disability is more severely 
disabling than the initial and current evaluations reflect.  He 
maintains that his PTSD warrants an evaluation of 100 percent 
back to September 1997.  

The evidence includes statements from various family members, 
coworkers and friends who report that the Veteran has problems 
sleeping, has nightmares, keeps to himself and cannot stand large 
crowds, has sudden outbursts of anger and confusion, hears voices 
telling him to do bad things, lacks motivation and energy, has no 
self control over his personal hygiene, has physical problems, 
fusses inappropriately over trivial things, is easily startled, 
gets mad and does not really know the reason, and snaps at people 
and does not speak to people some days.

The Veteran testified at his November 2008 videoconference 
hearing that his medications currently were helping very little 
with his PTSD symptoms.  He said that he was getting no rest and 
that his migraine headaches and nightmares had increased.  He 
further reported that the voices in his head had steadily 
increased and that he thought about suicide a lot.  He stated 
that he had thought about hurting others, including people at 
work, but that it was better now.  He also testified that he was 
short-tempered and that he tried to avoid people as much as he 
could.  

Rating In Excess of 50 Percent Prior to February 1, 2006

As noted above, in order to warrant a rating in excess of 50 
percent, the evidence must show suicidal ideation, obsessional 
rituals which interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
disorientation, neglect of personal hygiene, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.

In September 1997, the Veteran was hospitalized for psychiatric 
treatment in a VA facility; it was during this short 
hospitalization that he filed his claim for service connection 
for a psychiatric disorder.  Over the years, he has complained of 
nightmares, difficulty sleeping, irritability, dysphoria, 
intrusive imagery, nightmares, insomnia, and social isolation.  

In this case, the Board finds that a 70 percent rating is 
warranted for the period prior to February 1, 2006.  
Specifically, the Veteran has, on occasion, reported suicidal 
ideation (December 1997 and January 2002).  Moreover, he has 
consistently reported depressed mood (September 1998, February 
1999, September 2004) and chronic anxiety symptoms (June 1998, 
November 2001, January 2002, January 2004, September 2005).

Next, the Veteran has been consistently noted to have auditory, 
and sometimes visual, hallucinations.  For example, in August 
1998, he denied auditory hallucinations or delusional thoughts 
since taking medication, suggesting that he had these symptoms 
prior to the medication.  In March 2002, he reported auditory 
hallucinations but no command to hurt himself or others.

In April 2003, he said that he felt like someone was watching 
him.  He recalled hearing voices since the age of 20.  He was 
noted to have no suicidal ideation and no homicidal ideation.  He 
had suspiciousness.  

A September 2003 note written by a psychiatrist indicates that 
the Veteran reported clearly hearing one voice speak one or two 
words with occasional commands.  He said that these were 
intermittent in nature and occurred approximately twice a week 
for a few minutes at a time.  He also reported visual 
hallucinations, but the psychiatrist stated that the reported 
hallucinations were very typical of migraine headaches.  

In January 2004, he reported persistent auditory hallucinations 
telling him to "go hurt someone" and "leave this place."  The 
Veteran stated that these occurred once or twice a week or every 
other week.  He reported dissociative episodes as feeling like in 
a dream state.  

In May 2004, he reported his last auditory hallucination had been 
two weeks prior.  On mental status examination, he was noted to 
have chronic low grade psychotic symptoms with auditory 
hallucinations responding to medication.  He again reported audio 
hallucinations in September 2004 and July 2005, and some 
disorganization of thought in September 2005.

Based on persistent auditory hallucinations, and the level of 
depression and anxiety shown, the Board finds that a 70 percent 
rating is warranted prior to February 2006.  

This is consistent with the reported GAF scores during this time 
period.  In essence, GAF scores have been reported in the 40s and 
50s with a high of 60-70 at the September 1997 hospitalization, 
to a low of 41 in April 2003.  A GAF in the 40-50 range is 
reflective of "serious symptoms," a GAF in the 50s is 
reflective of "moderate symptoms."  At worst, the GAF supports 
serious symptoms, consistent with a 70 percent rating.

However, a rating in excess of 70 percent is not warranted.  
Specifically, the Veteran is not shown to have gross impairment 
in thought process.  Rather, the evidence shows that his thoughts 
are logical and goal-oriented (June 2000, August 2000, January 
2002, January 2004).  Next, although hallucinations have been 
noted, they are not "persistent."  Throughout the period on 
appeal, they have mostly been reported as occasional; more 
recently, they have been reported as once or twice a week or 
every other week but still described as "intermittent."  

Further, the evidence does not show grossly inappropriate 
behavior, an inability to perform daily activities, danger of 
hurting self or others, or an inability to maintain activities of 
daily living.  As an example, in June 2000, he reported that he 
was doing okay with co-workers.  

In addition, despite the seriousness of his psychiatric symptoms, 
it appears that he continued to work throughout the period on 
appeal.  In addition, he has been consistently described as alert 
and oriented (June 1998, August 2000, August 2001, January 2002, 
April 2003).  

Therefore, the Board finds that a 70 percent rating, but no more, 
is warranted for the period prior to February 1, 2006.

Rating In Excess of 70 Percent Since February 2006

In order to warrant a 100 percent rating, the evidence must show 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

In this case, the evidence does not support a 100 percent rating 
for the period since February 2006.  Specifically, the evidence 
does not show gross impairment in thought process or 
communication.

Of note, the Veteran was hospitalized for psychiatric treatment 
in a VA facility from April to June 2006.  While hospitalized, he 
denied any problems with short-term memory or with concentration.  
He was noted to be able to follow complex directions and to 
initiate conversations with staff and peers.  A June 2006 letter 
from the VA PTSD clinical coordinator stated that he could return 
to work upon his release.  

In an April 2009 VA examination, the Veteran did not display 
overt anxiety or dysphoria, and speech was within normal limits.  
His thought processes and associations were logical and tight.  
He had no looseness of association or confusion and he did not 
exhibit any impairment in thought processing.  He did not have 
any communication impairment.  

Further, the evidence does not show grossly inappropriate 
behavior.  Specifically, the Veteran's thoughts have been 
consistently reported as clear, logical, and linear (September 
2006, February 2007, December 2007, June 2008).  Moreover, he has 
consistently been noted to alert and oriented.  In addition, the 
written reports from the treating physicians and examiners have 
reflected that the Veteran was articulate in reporting his past 
medical history and current complaints.

Next, while he has reported ongoing auditory hallucinations, they 
have not risen to the level of "persistent."  Specifically, in 
a June 2006 VA examination, the Veteran reported that he was 
having auditory hallucinations and intrusive thoughts.  
Subsequently, he related that he had been given medication for 
hallucinations and it seemed to be working.  By August 2006, he 
denied having hallucinations.  In December 2006, February 2007, 
he did not report hallucinations.  This evidence indicates that 
hallucinations have been intermittent.

In March 2008, the Veteran again reported hearing voices.  In 
January 2009, he reported that he was doing awful because his 
brother had died in police custody.  He endorsed command 
hallucinations telling him to harm the police responsible.  

In March 2009, he was hospitalized with a GAF of 21.  On the 
question of hallucinations, the treating physician noted that the 
Veteran's reports of voices and visual hallucinations were 
described as atypical and extremely vague.  There was no 
indication to start psychotropic medication.  

The clinical impression was mood disorder NOS and the treating 
psychiatrist did not feel that the Veteran met the diagnostic 
criteria for PTSD as he was lacking multiple core and diagnostic 
features.  The examiner also noted that the Veteran's memory 
deficits were isolated to certain targets and appeared feigned.  

A March 2009 Diagnostic Assessment note indicated that, at the 
time of testing, no obvious psychotic symptoms were noted.  The 
Veteran did not have gross confusion or disorganization.  His 
testing profile was considered invalid and the findings suggested 
the need to be vigilant for over-endorsement/accentuation of 
symptoms versus clinical correlates of psychiatric disturbance.  
Observation and attention to presentation versus reported 
symptoms were thought to be helpful in further clarifying the 
issues of diagnosis.  

Therefore, the most detailed and long-term evaluation of 
hallucinations during the relevant time period (the 
hospitalization) indicated that the hallucinations were 
inconsistent with what was reported.  As such, the Board finds 
that the criteria for a higher rating based on persistent 
hallucinations has not been met.

In March 2006, the Veteran that sometimes he wanted to hurt 
somebody and that he would get discouraged and depressed; 
however, the Board finds that an isolated report of wanting to 
hurt others does not rise to the level of a "persistent" danger 
of harming self or other.

Next, the evidence shows that the Veteran has the ability to 
perform activities of daily living.  Specifically, in a June 2006 
VA examination, the examiner did not find any evidence that PTSD 
interfered with the Veteran's activities of daily living.  The 
examiner also found the Veteran competent for VA purposes and was 
not in need of psychiatric hospitalization at that time.  

In August 2006, the Veteran reported that his work place was 
stressful.  This indicates that he was able to maintain 
employment.  In December 2007, he related that he was satisfied 
with his employment.  In June 2008, he was still employed full-
time reflecting that he did not have total occupational 
impairment.  In August 2008, he married indicating that he did 
not have total social impairment.

On the other hand, in July 2008 a private psychologist reflected 
that the Veteran's 
reports of command hallucinations, thoughts, and urges to do 
something violent to himself and others were suggestive of a 
worsening of PTSD and psychiatric symptoms which potentially 
could put the safety and lives of the Veteran and the people he 
worked with at risk.  

The psychologist concluded that the Veteran was "experiencing 
total occupational and social impairment due to symptoms 
including gross impairment in thought processing, persistent 
command hallucinations often telling . . . [him] to hurt or kill 
. . . [himself] or someone else, . . . and persistent thoughts, 
urges, and therefore danger of hurting self or others,"  and 
assigned a GAF score of 35.  He further recommended a medical 
retirement from work.   

This is inconsistent with records dated the very next month when 
the Veteran 
reported to his private psychologist details about his vacation 
to the Caribbean islands with his new wife.  He said that work 
was still pretty difficult and that he was still having trouble 
with sleep, that he did not have tolerance for people, and that 
he was tired of the nightmares, the suicidal and homicidal 
thoughts and the depression.  By September 2008, he reported that 
it was not a problem to work and that he did not want to go on 
unemployability.  He said that he wanted to pay off old business 
debt.  

In an April 2009 VA PTSD examination, the examiner assigned a GAF 
score of 50 on Axis V and stated that the Veteran's symptoms 
appeared to be moderate.  The examiner concluded that the Veteran 
presented with a degree of impairment that was inconsistent with 
his ability to maintain employment.  The examiner stated that no 
evidence was found that indicated the Veteran's PTSD symptoms 
precluded him from employment.

Based on the absence of symptoms consistent with a 100 percent 
rating, the Board 
finds that a higher rating is not warranted since February 2006.  

This finding is consistent with the GAF scores reflected for this 
period of the appeal.  In essence, GAF scores have been reported 
in the 40s, with a high of 50 in the April 2009 VA examination, 
to a low of 35 in July 2008.  GAFs in the 40s are consistent with 
"serious" symptoms, consistent with a 70 percent rating.

With respect to both periods on appeal, the Board has considered 
the Veteran's statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disability according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the 
Veteran's PTSD has been provided by the medical personnel who 
have examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  

The medical findings (as provided in the examination and 
hospitalization reports) directly address the criteria under 
which this disability is evaluated.  As such, the Board finds 
these records to be more probative than the Veteran's subjective 
evidence of complaints of increased symptomatology.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in 
the outcome of a proceeding may affect the credibility of 
testimony).  

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) but finds no evidence that the Veteran's PTSD 
disability has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities.  His 
psychiatric symptomatology has not rendered impractical the 
application of the regular schedular standards in this case.  

Specifically, the evidence does not demonstrate any extensive 
periods of psychiatric hospitalization or the need for any 
extensive treatment other than regular and routine medication and 
counseling.  Between 1997 and 2009, the Veteran was hospitalized 
for more than 21 days on only two occasions and he was 
additionally hospitalized for a few days in September 1997 and 
March 2009.  

However, there is no indication in the record, including these 
hospitalizations, that his PTSD has resulted in his inability to 
work or that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Moreover, the two longer hospitalizations have 
been compensated with temporary total ratings.

Even with complaints of sleep deprivation from nightmares, 
auditory hallucinations, irritability, lack of motivation, 
inability to form or maintain relationships, loss of short-term 
and long-term memory, the Veteran has demonstrated the ability to 
work fulltime, to keep track of numerous health care providers, 
appointments and medications for his various medical conditions, 
to get married, and to manage his appeal over the course of more 
than a dozen years.  

The Veteran has continued to work and marked interference with 
his occupation of maintenance man is not shown.  As stated above, 
the most recent VA examination did not reveal evidence that the 
PTSD symptoms precluded employment and he was still employed.  As 
such, the manifestations of his psychiatric disability are not in 
excess of those contemplated by the now-70 percent currently 
assigned.  

Even accepting that the Veteran experiences some occupational 
impairment, there is no indication in the record that the average 
industrial impairment from PTSD would be in excess of that 
contemplated by the assigned ratings on appeal.  The Court has 
held that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun, 22 Vet. App. at 15.  

Therefore, the evidence does not show that the Veteran's PTSD 
presents such an unusual or exceptional disability picture as to 
require referral for an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may 
reach such a conclusion on its own).

Next, because this is an appeal from the initial rating for PTSD, 
the Board has considered whether an additional "staged" rating 
beyond the current "two-tier" rating is appropriate.  The Board 
has not found any additional variation in the Veteran's 
symptomatology or clinical findings that would warrant the 
assignment of any additional staged ratings since the grant of 
service connection, effective in September 1997.  The record does 
not show any additional varying levels of disability for the PTSD 
except as already discussed. 

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a claim for a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that a veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  

In this case, the Veteran has been working in a full-time 
position since the effective date of the grant of service 
connection (September 1997) and throughout the course of this 
appeal.  Furthermore, in September 2008, he told his private 
psychologist that it was not a problem to work and that he did 
not want to go on unemployability.  Therefore, the Board finds 
that no further consideration of a TDIU award is warranted.

In sum, the preponderance of the evidence supports a 70 percent 
rating for PTSD, but no more, prior to February 1, 2006, and is 
against a rating in excess of 70 percent since February 1, 2006.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  

The Veteran's claim arises from his disagreement with the initial 
evaluation that was assigned to his PTSD disability following the 
grant of service connection.  Courts have held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven.  As a result, no additional 
38 U.S.C.A. § 5103(a) notice is required because the purpose that 
the notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

Furthermore, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
A letter to the Veteran from VA, dated in July 2008, contained 
the information required by Dingess.  

The Veteran has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the Veteran bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  

The United States Supreme Court has held that an error in VCAA 
notice should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
representative has alleged any prejudicial or harmful error in 
VCAA notice, and the Board finds, based the factors discussed 
above, that no prejudicial or harmful error in VCAA notice has 
been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the Veteran's 
private and VA outpatient medical treatment records dated between 
1997 and 2009 have been associated with the claims file.  He was 
afforded the opportunity to present testimony before the Board in 
a videoconference hearing conducted in November 2008.  The 
Veteran also was afforded VA examinations in January 2002, June 
200, and April 2009.  

A medical opinion is adequate when it is based upon consideration 
of a veteran's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
"evaluation of the claimed disability will be a fully informed 
one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Each one of these examinations was conducted by a medical 
professional, and the associated reports reflect review of the 
Veteran's prior medical records.  The examinations included 
reports of the symptoms for the claimed disability and 
demonstrated objective evaluations.  The examiners were able to 
assess and record the condition of the PTSD disability.

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and daily 
life, and clinical findings.  In addition, it is not shown that 
the examinations were in any way incorrectly prepared or that the 
VA examiners failed to address the clinical significance of the 
Veteran's claimed psychiatric symptomatology.  

Further, the VA examination reports addressed the applicable 
rating criteria.  The post-remand examination of April 2009 
substantially complied with the March 2009 directives in that the 
Veteran's current treatment records had been obtained and 
associated with the claims file which was then reviewed by the 
examiner in conjunction with the examination.  The VA examiner 
addressed the questions of psychiatric impairment and how the 
PTSD disability impacted the Veteran's occupational and social 
capacities.  See Stegall v. West, 11 Vet. App. 268 (1998).  

However, a Court or Board remand confers upon a veteran the right 
to substantial, but not strict, compliance with that order.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As a result, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary.  See 38 C.F.R. 
§ 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  
Therefore, the Board concludes that the Veteran was afforded 
adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

The Board finds that the information provided to the Veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the January 2006, and August 2006 rating decisions, 
along with the February 2007 statement of the case (SOC), plus 
the subsequent supplemental statements of the case (SSOCs) 
explained the bases for the RO's actions, and provided him with 
opportunities to submit more evidence.  

It appears that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that he has been 
provided with every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notices. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
The July 2008 letter from the RO contained the information 
required by Dingess. 

Furthermore, the Veteran was informed about the kind of evidence 
that was required and the kinds of assistance that VA would 
provide, and he was supplied with the text of 38 C.F.R. § 3.159.  
He did not provide any information to VA concerning available 
relevant treatment records that he wanted the RO to obtain for 
him that were not obtained.  He had previously been given more 
than one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.

The Veteran was provided with notice as to the medical evidence 
needed for increased evaluations for psychiatric disabilities, as 
well as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial 70 percent evaluation, but no more, for PTSD prior to 
February 1, 2006, is granted, subject to the laws and regulations 
for the payment of benefits.

An evaluation in excess of 70 percent for PTSD since February 1, 
2006, is denied.


REMAND

A determination has been made that additional development is 
necessary.  Accordingly, further appellate consideration will be 
deferred; this case is remanded to the AMC/RO for action as 
described below.

In July 2009, the Veteran's claim of entitlement to service 
connection for a low back disorder was granted.  He submitted a 
timely NOD, in August 2009, in which he referred to his 
disagreement with the effective date assigned.  However, because 
no statement of the case (SOC) has been provided, the issue is 
remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.  Re-examine the claim of entitlement to 
an effective date earlier.  If no 
additional development is required, prepare 
an SOC in accordance with 38 C.F.R. 
§ 19.29, unless the matter is resolved by 
granting the benefit sought, or by the 
Veteran's withdrawal of the NOD.

2.  If, and only if, the Veteran files a 
timely substantive appeal, should this 
issue be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


